                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                              Plaintiff,

       v.                                        Case No. 19-03135-03-CR-S-MDH


TIFFANY N. BALLHAGEN,

                              Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18

U.S.C. § 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure Defendant’s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that Defendant committed the offense of
               conspiracy to distribute 500 grams or more of a mixture or substance containing a
               detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 846 and
               841(a)(1) and (b)(1)(A);

       2.      Defendant poses a risk to the safety of others in the community; and

       3.      Defendant poses a flight risk.

                               SUPPORTING SUGGESTIONS

       Subsection 3142(f) of Title 18 of the United States Code provides that a hearing must be

held by the appropriate judicial officer to determine whether any condition or combination of




            Case 6:19-cr-03135-MDH Document 9 Filed 10/15/19 Page 1 of 4
conditions will reasonably assure a defendant’s appearance and the safety of any other person in

the community if the attorney for the Government moves for such a hearing and if the case

involves an offense under the Controlled Substances Act (21 U.S.C. § 801 et seq.) for which

imprisonment for 10 years or more is possible. In this case, Defendant is charged with

conspiracy to distribute 500 grams or more of a mixture or substance containing a detectable

amount of methamphetamine, a crime for which a sentence of life imprisonment is possible.

         The Government further submits that, in light of the Indictment filed in this case, there is

probable cause to believe Defendant violated 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A).

Section 3142(e) provides that a presumption that a defendant will not appear for subsequent

court appearances arises if the offense is one enumerated under the Controlled Substance Act.

Accordingly, the Government contends that, upon a showing that there exists probable cause that

Defendant committed the offense of conspiracy to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, there is a legal presumption,

subject to rebuttal by Defendant, that no condition or combination of conditions will reasonably

assure her appearance or assure the safety of the community. See United States v. Apker, 964

F.2d 742, 743–44 (8th Cir. 1992); United States v. Dorsey, 852 F.2d 1068, 1069–70 (8th Cir.

1988).

         Additionally, under the Bail Reform Act, there is a presumption that the likelihood of

flight increases with the severity of the charges, the strength of the Government’s case, and the

penalty that conviction could bring. See Apker, 964 F.2d at 744; see also United States v. Soto

Rivera, 581 F.Supp 561 (D.C. Puerto Rico 1984); United States v. Menster, 481 F.Supp. 1117

(D.C. Fla. 1979). If convicted of the most serious offense charged in the Indictment, Defendant is

subject to a mandatory minimum sentence of 10 years’ imprisonment. Furthermore, the



                                                  2

           Case 6:19-cr-03135-MDH Document 9 Filed 10/15/19 Page 2 of 4
Government submits that the evidence against Defendant in this matter includes admissions to

distributing large quantities of methamphetamine.

       Section 3142(g) lists the factors this Court should consider in determining whether the

Court can fashion conditions that will “reasonably assure the appearance of the person as

required and the safety of any other person and the community.” These factors include: (1) the

nature and the circumstances of the offense charged; (2) the weight of the evidence against the

defendant; (3) the history and the characteristics of the defendant, including his criminal history,

and; (4) the nature and the seriousness of the danger to the community that would be posed by

the defendant’s release. 18 U.S.C. § 3142(g); Tortora, 922 F.2d at 885–86. Danger to the

community does not only refer to physical violence, but extends to any likely conduct that will

harm the community, including the potential for continued criminal activity. United States v.

Tortora, 922 F.2d 880 (1st Cir. 1990).

       To further support the Government’s contention that Defendant is a risk to the safety of

the community and presents a flight risk, the Government offers that:

       1.      On January 31, 2019, law enforcement executed a search warrant for controlled
               substances at Defendant’s residence in Lebanon, Missouri. A search of the
               residence yielded nine plastic bags containing suspected methamphetamine, drug
               paraphernalia, multiple digital scales, and empty plastic bags of the type
               commonly used to package controlled substances. An additional quantity of
               suspected methamphetamine was seized from Defendant’s vehicle and a search of
               her person yielded a firearm. Chemical testing of the suspected methamphetamine
               from Defendant’s vehicle confirmed it was 80.76 grams of methamphetamine.

       2.      During a warned interview, Defendant admitted distributing over nine pounds of
               methamphetamine. Defendant also advised she was given the firearm found on
               her person for protection.

       3.      Defendant has a history of criminal activity that includes the following
               dispositions:

               a.      First degree trespassing in Dallas County, Missouri, on or about March 21,
                       2017; and

                                                 3

            Case 6:19-cr-03135-MDH Document 9 Filed 10/15/19 Page 3 of 4
              b.      Possession of a controlled substance in Laclede County, Missouri, on or
                      about June 6, 2011, for which Defendant received a suspended imposition
                      of sentence.

       For the foregoing reasons, the United States requests that a detention hearing be held and

that Defendant be denied bail.

                                                     Respectfully submitted,

                                                     TIMOTHY A. GARRISON
                                                     United States Attorney
                                                     Western District of Missouri


                                            By       /s/ Byron H. Black
                                                     Byron H. Black
                                                     Assistant United States Attorney
                                                     Minnesota Bar No. 0395274
                                                     901 East St. Louis Street, Suite 500
                                                     Springfield, Missouri 65806-2511



                                     Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on October
15, 2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                                     /s/ Byron H. Black
                                                     Byron H. Black
                                                     Assistant United States Attorney




                                                 4

          Case 6:19-cr-03135-MDH Document 9 Filed 10/15/19 Page 4 of 4
